Fourth Court of Appeals
                                   San Antonio, Texas
                                           June 28, 2018

                                      No. 04-16-00509-CR

                                          Malcolm GANDY,
                                              Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                  From the 290th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2014CR6350
                          Honorable Melisa Skinner, Judge Presiding

                                           ORDER
        This appeal was originally submitted on briefs on September 6, 2017. On appeal,
appellant raised five points of error challenging the trial court’s order denying his motion to
suppress. In his brief, appellant cites to a suppression hearing held on September 21, 2015;
however, a review of the appellate record reflected that a copy of the reporter’s record from that
hearing had not been filed in this court because the court reporter had not been fully paid. We
ultimately withdrew the submission date of this cause, and after determining how much of the
reporter’s record had been paid for, we ordered Ms. Fattahi to file the portion of the reporter’s
record for which she had been paid –specifically, “the hearing of 9/21/2015.” On June 14, 2018,
Ms. Fattahi filed the reporter’s record in accordance with our order dated May 11, 2018.

        We therefore ORDER the State to file its supplemental brief, if any, in this court on or
before July 16, 2018. If the State decides not to file a supplemental brief, it is ORDERED to
notify this court of such fact in writing on or before July 9, 2018.

       We order the clerk of this court to serve copies of this order on all counsel.

Entered on this 28th day of June, 2018.
                                         PER CURIAM



ATTESTED TO:__________________________
                 Keith E. Hottle,
                 Clerk of Court